The plaintiff in error, hereinafter called defendant, was convicted in the district court of Seminole county of selling narcotics, and was sentenced to serve a term of three years in the state penitentiary.
The testimony is undisputed that at the time charged defendant sold morphine as alleged in the information. She did not take the stand and offered no testimony. Judgment was entered on December 16, 1930, and the appeal was lodged in this court in June, 1931. No briefs in support of the appeal have been filed. An examination of the record discloses no material error.
The case is affirmed.